Mr. Justice Duncan delivered the opinion of the court. First. Plaintiff in error insists that defendant in error’s notice is insufficient to give him a subcontract- or’s lien under the statute. Omitting the description of the premises which is correctly given, the notice is as follows: “To Abraham Bernstein: You are hereby notified, that I. Lurya Lumber Co. have been employed by Hanoch & Stone to furnish lumber under his contract with you on your property de-' scribed as follows: * # * and that there was due the undersigned on the twenty-fifth day of August, 1908, therefor the sum of Two Hundred Ninety Four and 2/100 dollars, and that the undersigned will hold the buildings and your interest in the grounds liable for the amount that was due and unpaid the undersigned on account thereof. Dated at Chicago, Illinois, this Twentieth day of October, A. D. 1908. I. Lurya Lumber Co., Per M. Joseph.” The said notice was served on plaintiff in error the day of its date by said M. Joseph who was proved to be the secretary of defendant in error on that date. The notice complies substantially with all the requirements of Par. 38 of the Lien Act and is sufficient. Chap. 82, Hurd’s Stat., 1909. The contractors originally were Hanoch and Luntz, who were partners, but the partnership was dissolved, Luntz paid off and Stone substituted in his stead by agreement of the contractors and the plaintiff in error, and Hanoch and Stone were the contractors when the notice was served and were the proper ones to be named therein as contractors. Par. 36, Sec. 22, Chap. 82 Hurd. It was not necessary that the notice have the seal of the corporation attached, nor that the designation of secretary be added to Joseph’s name. Plaintiff in error was served with a written notice of the claim of defendant in error and the amount due it in the form prescribed by the statute, and the notice was sufficient to protect defendant in error to the extent of the amount named in the notice. "While the lien law is in derogation of the common law and should be strictly construed, yet, the construction should be reasonable, and such as will render it effectual. Culver v. Schroth, 153 Ill. 437; Cary-Lombard L. Co. v. Fullenwider, 150 Ill. 629. Second. The contract between the owner and the contractors was amply proved. The original contract introduced in evidence was attached to plaintiff in error’s plea, and in that plea it is averred to be the contract entered into between the owners and said contractors, and the plea sets out the contract as actually signed by the contractors. They were thereby estopped to deny the contract or the fact that it was signed by the contractors. A verbal contract, however, was sufficient under the statute and the proof not only establishes the contract, but that it was performed by the contractors and money paid to them thereon by plaintiff in error. Third. The evidence not only proves that the lumber for which the lien is claimed was delivered, but that it was all actually used in the building. Hanoch so testified, and there is no evidence in the record that the material was not delivered. Fourth and Fifth. The fourth and fifth contentions of plaintiff in error have already been practically disposed of in this opinion. The trial was before the court without a jury. The competent evidence showed a substitution of Stone in the place of Luntz as a contractor, by agreement of plaintiff in error, and the question of whether or not the written evidence thereof was properly or improperly admitted in evidence is not material. It is sufficient to say that there is no evidence against the testimony that such substitution was made. The testimony also shows that the lumber in question was all delivered and used by the contractors, and that one of the three contractors made an order for it as delivered. An order by any one of the contractors was binding on all of them, whether partners or joint contractors, simply, and necessarily so when used by them in the building. Sixth. It is finally insisted that the court had no jurisdiction of the subject-matter of the suit, and that the lien was forfeited by defendant in error for failure to bring suit within thirty days after notice to do so, as provided by Par. 48, Sec. 34 of the Mechanic’s Lien Act. The notice of plaintiff in error to defendant in error to bring suit was given Oct. 21, 1908, as averred in the plea in abatement. Defendant in error’s suit was begun in the Municipal Court, Nov. 19, 1908, by the filing of a praecipe and statement of its claim and the issuing of a summons. There is no evidence in the record that a suit in equity had not been brought to enforce defendant in error’s lien, within the thirty days after Oct. 21, 1908, and this court cannot presume that such is the fact. There is, therefore, no evidence, of a forfeiture of the lien in' the record. The defendant in error proved his right to a lien for his claim on the premises in question on the day this suit was brought, and the court properly so found, and also found that the lien dated from August 25, 1908, and gave judgment for the said sum of $294.02 and interest thereon from August 25, 1908, to day of trial, Dec. 8, 1909. The court had jurisdiction to render such a judgment in an action of assumpsit, and the judgment was properly rendered against the owner and Hanoch and Stone jointly. Chap. 82, Par. 42, Sec. 28, Hurd’s Statutes of 1909; Harty Bros. v. Polakow, 237 Ill. 559. If it be conceded that the judgment should not have been entered against Luntz, it may be answered that the assignment of errors does not question the judgment in that particular, and Luntz is not contesting the judgment here. The judgment is affirmed. 'Judgment affirmed.